Citation Nr: 0115571	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-06 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1968 to July 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1999 by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Providence, Rhode Island.  In the decision, the RO granted 
service connection for post-traumatic stress disorder, and 
assigned an initial disability rating of 10 percent.  The 
veteran subsequently moved and the case came under the 
jurisdiction of the St. Petersburg, Florida, RO.  In a 
decision of February 2000, the RO increased the rating to 30 
percent.  A hearing was held at the Board in Washington DC 
before the undersigned Member of the Board in December 2000.


REMAND

The veteran contends that the RO made a mistake by assigning 
only a 30 percent disability rating for his post-traumatic 
stress disorder.  He asserts that he deserves a 100 percent 
rating.  He states that he has not been able to stay employed 
for more than short periods of time, and that he does not 
socialize with anyone.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  The Board's review of the claims 
file reveals that additional relevant evidence is available.  
In his substantive appeal statement of March 2000, the 
veteran reported that he had been granted total disability 
benefits by the Social Security Administration.  These 
records should also be obtained as they are relevant to a 
claim for VA benefits.  See Collier v. Derwinski, 1 Vet. App. 
413 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's Social 
Security disability benefits, including 
the medical records relied upon 
concerning that claim.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the RO should readjudicate 
the claim with consideration of the 
possibility of assigning staged ratings.  
See Fenderson v. West, 12 Vet. App. 119 
(1999), in which the United States Court 
of Appeals for Veterans Claims (Court) 
endorsed the practice of assigning staged 
ratings (separate ratings assigned for 
separate periods of time based on facts 
found) in cases where a veteran expresses 
disagreement with an initial rating..  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


